DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,852,444. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,885,789.  Although the claims at issue are not even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by T’siobbel (US 2010/0176992).
T’siobbel

    PNG
    media_image1.png
    315
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    475
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    604
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    438
    media_image4.png
    Greyscale


Regarding claim 1, T’siobbel discloses in Fig 2, 4-5 above a method implemented in a computing system (i.e. positioning device PD) on one or more processors (i.e. processor unit PU) ([0086]; [0093]) for identifying potentially erroneous position fixes of a receiver (i.e. positioning device as a GPS receiver) ([0004]) comprising:
receiving a position fix for the receiver (i.e. via antenna AN), wherein the position fix was generated using a plurality of signals received at the receiver from respective high-altitude signal sources (satellites SA1, SA2), and wherein the position fix identifies a geographic location (Fig 5 “102-103”; [0123]-[0126]);
receiving imagery of a geographic area associated with the geographic location (i.e. via digital map database 3DMD) (Fig 5 “104”; [0127]);
automatically processing the imagery to determine whether one or more of the high-altitude signal sources were occluded from the geographic location when the position fix was generated (Fig 5 “104”; [0127]-[0128]); and

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

	Regarding claim 2, T’siobbel discloses determining a position of each of the high-altitude signal sources in a three-dimensional (3D) space ([0126]), wherein the position fix specifies the geographic location as a point in a three-dimensional space (i.e. position of the positioning device PD in Fig 4 above) ([0124]); identifying obstacles between the point and each of the high-altitude signal sources in the 3D space during automatic processing of the imagery (e.g. buildings BU1, BU2 which blocked signal from satellite SA2 to positioning device PD in Fig 4 above) ([0127]).
Regarding claim 3, T’siobbel discloses identifying the obstacles by analyzing contours of building facades ([0191]).
Regarding claim 7, T’siobbel discloses the received imagery was captured approximately at a time when the position fix was generated (Fig 8a, 8b; [0185]-[0194]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 8, T’siobbel discloses automatically processing the imagery by automatically processing the imagery in substantially in real time (Fig 8a, 8b; [0185]-[0194]); wherein in response to determining that one or more of the high-altitude signal sources were occluded from the geographic location when the position fix was generated (i.e. satellites that are not visible / cannot receive directly) ([0165]), providing a notification to the receiver that the position fix is potentially erroneous (i.e. if the positioning device determining position in the second mode which relies more on relative position than absolute position and then if there is enough satellites visible, then the positioning device switching to determining position in the first mode which relies more on absolute position than relative position.  Thus, whether there is enough satellite visible and the switching mode performing by the positioning device reads on provide a notification to the receiver that the position fix is potentially erroneous) (Fig 7 above [0158]; [0163]-[0167]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 9, T’siobbel discloses the high-altitude signal sources are satellites orbiting Earth above the atmosphere (i.e. satellites SA1, SA2) ([0003]; [0079]; [0126]), and the position fix is calculated using measurements of how long signals travelling from the satellites take to reach the receiver ([0005]-[0006]; [0080]).

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ashjaee et al (8,717,233).
Ashjaee et al

    PNG
    media_image5.png
    761
    336
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    363
    534
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    496
    643
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    518
    495
    media_image8.png
    Greyscale


one or more processors (i.e. CPU 1108, processor 1204) (Fig 11-12 above; col 7, line 61 –  col 12, line 28); and
a computer-readable medium (i.e. main memory 1208, ROM) communicatively coupled to the one or more processors and storing a plurality of instructions that, when executed on the one or more processors, cause the computing system to:
receive a position fix specifying a geographic location of a receiver (i.e. receive GNSS satellites signals), wherein the position fix was generated using a plurality of signals received at the receiver from respective signal sources disposed above a geographic area including the geographic location (Fig 5 above, step 502; col 4, lines 56-58; col 5, lines 11-21),
receive an obstacle map (i.e. via image sensor) that indicates (i) first portions of the geographic area in which there is an unobstructed line of sight between an object disposed at a surface level and a signal source disposed at a level significantly higher than the surface level and (ii) second portions of the geographic area in which the line of sight between the object and the signal source is obstructed (i.e. as shown in Fig 8, satellites 808, 810 are unobstructed while satellites 804, 806 are obstructed by objects/obstacles) (Fig 5 above, step 504; col 4, lines 58-62; col 5, lines 22-34; col 6, line 20 – col 7, line 40), and
using the specified geographic location and the received obstacle map, determine whether the plurality of signals reached the receiver without encountering one or more obstacles (i.e. via image processing techniques) (Fig 5 above, step 508; Fig 8 above; col 4, line 64 – col 5, line 1; col 6, lines 20-33; col 6, line 58-67).


Regarding claim 11, Ashjaee et al disclose the computer-readable medium stores further instructions that, when executed on the one or more processors, cause the computing system to generate an indicator that the position fix is erroneous in response to determining that at least one of the plurality of signals encountered an obstacle before reaching the receiver, wherein the indicator is stored in a computer-readable memory (i.e. determining whether a position suffers multipath error; col 7, lines 51-54 – “indication that the use should move the device to a different location to reduce multipath error”) (Fig 5 above, step 512; col 5, lines 5-9; col 7, lines 1-54).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over T’siobbel.
Regarding claim 4, T’siobbel does not explicitly disclose receiving the imagery of the geographic area includes receiving a satellite image of the geographic area.  However, T’siobbel teaches in the same field of endeavor a digital map database which also known as geospatial databases or electronic maps ([0106]); wherein, it is well known in the art of geospatial databases or electronic maps to include satellite image(s) of the geographic area(s).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a satellite image of the geographic area for effectively displaying and determining the position of a device and its surrounding since such satellite image of the geographic area is well known to be included in geospatial databases or electronic maps as taught by T’siobbel.
Regarding claim 5, T’siobbel discloses automatically processing the imagery by analyzing at least one of color (Fig 8b; [0187]-[0191]) and two-dimensional (2D) geometry to 
Regarding claim 6, T’siobbel discloses the color analysis includes identifying one or more of (i) overpasses and (ii) tree canopies (Fig 8b shows tree canopies; [0187]-[0191]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashjaee et al.
Regarding claim 13, Ashjaee et al disclose receive an image of the geographic area (Fig 5 above, step 504); and automatically process the image to identify obstacles, wherein the obstacles include tree canopies (Fig 6 – tree 608; col 5, lines 22-34).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  Ashjaee et al do not explicitly disclose receive an image of the geographic area, captured from a satellite or an aircraft as claimed.  However, such receiving a satellite image or an aircraft image of the geographic area by a navigation device is well known in the art of a navigation system (i.e. support for such well known navigation system that receives satellite image of the geographic area can be found in US 2008/0114543, paragraph 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claim 12 is allowed over the prior art.  However, double patenting rejection must be overcome.
Claims 14-27 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0067999 discloses techniques for GNSS positioning using three-dimensional (3D) building models.  A processor of a mobile device can determine a lower bound of 
US 9,448,307 discloses  embodiments, relates to the field of global navigation satellite systems, and more particularly to the field of methods and devices for improving accuracy of position determination by receivers of global navigation satellite systems.  Some embodiments of the invention relate to methods for generating a three-dimensional (3-D) representation of an urban area by a receiver of a global navigation satellite system using blocked lines of sight to satellites of the system.  Additional embodiments of the invention relate to methods for transmitting a three-dimensional (3-D) representation of an urban area by a receiver of a global navigation satellite system for improving calculation of location by the global navigation satellite system receiver.
US 2008/0114543 discloses a mobile phone based navigation system.  An application when installed in the mobile phone enables the use of mobile phone as a navigation system.  The application can adjust to various features of the mobile phone and utilizes phone memory or external memory to store the navigational information and maps.  The mobile phone with the application installed inside can obtain positional information containing signals transmitted both 
US 2005/0259658 discloses a cross-referencing server connected to the Internet stores cross-references between different address designations for the same person, entity or location.  The address designations stored in each cross-reference can include a unique shorthand string of characters used as a virtual address for a particular person, entity or location, and also the mailing address and telephone and fax numbers, email address, or Internet URL(s) associated with that person, entity or location.  The server can be employed to translate any of the stored address into a different address.  As examples, a letter could be addressed using the recipient's shorthand virtual address, her phone number or her email address, or an email message could be sent to a phone or fax number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646